 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

KENNETH D. BURR, JR,

Plaintiff,
v. Case No: 5:18-cv-518-Oc-18PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Kenneth D. Burr, Jr.’s appeal from a
final decision of the Commissioner of the Social Security Administration (the “Commissioner”)
denying Plaintiff's application for Disability Insurance Benefits (“DIB”) after proceedings before
an Administrative Law Judge (“ALJ”).! On February 22, 2019, the Commissioner filed a Motion
for Partial Judgment on the Pleadings (the “Motion”) (Doc. 23) pursuant to Rule 12(c) of the
Federal Rules of Civil Procedure (/d. at 1), to which Plaintiff responded in opposition (Doc. 25).
Thereafter, on April 1, 2019, the United States Magistrate Judge entered an order converting the
Motion to a motion for partial summary judgment (Doc. 26). On May 17, 2019, the United States
Magistrate Judge issued a report and recommendation (the “Report and Recommendation”) (Doc.
29) recommending that the Motion be granted after finding, “the Appointments Clause is subject
to forfeiture if not raised before the ALJ, and Plaintiff has not provided a sufficient rationale for
disregarding the general rule here.” (/d. at 7-8). Plaintiff timely filed objections (Doc. 30) to the

Report and Recommendation, to which the Commissioner filed a response (Doc. 31).

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 22.)

 
 

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to the claims set forth in the Motion. After de novo review of Plaintiff's objections
to the Report and Recommendation (Doc. 29), it is hereby ORDERED and ADJUDGED as
follows:

1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.
29) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. Defendant Commissioner of Social Security’s Motion for Partial Judgment on the
Pleadings (Doc. 23) is GRANTED.

3. Partial summary judgment is awarded in favor of Defendant Commissioner of Social
Security and against Plaintiff Kenneth D. Burr, Jr. on the Appointments Clause claims set forth in
Plaintiff's Complaint (Doc. 1). The Clerk of Court is directed to ENTER JUDGMENT

accordingly.

DONE and ORDERED in Orlando, Florida on this bg day of August, 2019.

(Ay ef

G. KENDALL SHARP v
SENIOR UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

 
